Exhibit 10.28.1 AMENDED AND RESTATED LEASE AGREEMENT THIS AMENDED AND RESTATED LEASE AGREEMENT (the “Lease”) is made and entered into as of the 1st day of November, 1994,by and between ALHAMBRAI ROYALE, a California limited partnership (hereinafter referred to as“Landlord”) and JERRY AGAM, an individual, and PACIFICA MANOR, INC., a California corporation (hereinafter collectively referred to as “Tenant”), and is made with reference to the following facts and objectives: A.Landlord and Tenant have heretofore entered into aLease Agreement, dated May 1, 1987, for the Premises; which priorLease Agreement was amended by that certain Amendment ofLeaseAgreement, dated October 16, 1989 (the prior Lease Agreement, asthus amended, is hereinafter collectively referred to as the “PriorLease”). The parties desire to fully amend and restate thePriorLease with this Lease; and, upon execution of this Lease, the PriorLease shall be terminated and of no further force and effect. B.Landlord owns the “Premises” hereinafter described,together with the fixtures and equipment therein. C.Tenant is experienced in the management andoperation of residential care facilities for the elderly [asdefined in California Health and Safety Code, Division 22, Chapter23.2, S1569.2]. D.Tenant desires to lease the Premises and personalproperty from Landlord pursuant to the provisions of this Lease,for the purpose of operating a residential care facility for theelderly. E.Landlord is entering into this Lease in relianceupon the particular skills, knowledge and experience of Tenant inthe operation of residential care facilities for the elderly. NOW, THEREFORE, for and in consideration of the forego­ing Recitals and the terms, covenants and conditions of this Lease, and for good and valuable consideration, the sufficiency of which is acknowledged by all parties, the parties agree as follows: 1. PREMISES Subject to the terms and conditions of this Lease, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, that certain real property described in Exhibit “A” attached hereto, which is improved with and currently licensed and operating as a one hundred seventy-four (174) bed residential care facility for the elderly, and certain personal property located thereon, or hereafter located thereon (collectively, the “Premises”). The Premises is located at 1 East Commonwealth, Alhambra, Los Angeles County, California, and is commonly known as AlhambraGardens. 2. TERM The term of this Lease (the “Term”) shall be for seventeen (17) years and six (6) months, commencing on November 1, 1994, and terminating on April 30, 2012. 3. RENT 3.1 Tenant shall pay to Landlord a monthly rent during each month of the Term, without deduction, setoff, prior notice or demand, as follows: 3.1.1Subject to Section 3.2 below, the monthly rent for the initial two (2) years and six (6) months of the Term, through April 30, 1997, shall be Twenty-Nine Thousand Nine Hundred Twenty Dollars ($29,920.00). 3.1.2 CommencingonMay 1, 1997, and thereafter on the yearly anniversary date of such date throughout the remainder of the Term, the monthly rental shall increase, but never decrease, as calculated on the basis of the Consumer Price Index, All Urban Wage Earners and Clerical Workers, All Items, published by the U. S.
